Title: To Thomas Jefferson from Jospeh Sansom, 25 February 1807
From: Sansom, Jospeh
To: Jefferson, Thomas


                        
                            Respected Friend,
                            
                            Philada. 2ond. Mo. 25th. 1807
                        
                        I beg leave to enclose, for thy acceptance, a silver medal, upon the Retirement of Washington, which I
                            flatter myself will meet thy approbation, as it has been executed by Reich—the head from a drawing of Stuarts.
                        May I be permitted to take this occasion to recommend this deserving Artist to thy patronage and protection.—He has now been six years resident in the United States with so little past [employm]ent, or hope of future employ, that he dreads a necessity [of return]ing to his own country, from inability to support himself [in t]his. Would it not be matter of regret that such rare abilities should
                            be lost to America, when there is an actual vacancy in the Mint; which it may be difficult upon a probable emergency to
                            fill up? I mean that of Assistant Engraver. The principal Engraver is old, and infirm, to say nothing of comparative skill,
                            in which the credit of the Establishment may be materially interested.    The Director of the Mint has no objection, if such should be the Presidents’ pleasure, and Reich offers to do extra work for the United States,
                            such as Medals &c. at one half his private price, in consideration of the easy footing upon which permanent employ
                            would place him. 
                  With my heartfelt congratulations upon the brightening prospect of public affairs I respectfully
                            subscribe
                        
                            Joseph Sansom
                            
                        
                    